                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

REBEKAH DENISE MEREDITH                                                                    PLAINTIFF


vs.                                   Civil No. 6:18-cv-06118


COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATON

                                   MEMORANDUM OPINION

        Rebekah Denise Meredith (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of

the Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying her

application for Disability Insurance Benefits (“DIB”) and a period of disability under Title II of

the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 8. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed her disability application on November 14, 2016. (Tr. 12). In

this application, Plaintiff alleged being disabled due to degenerative disc disease, osteoarthritis,



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 10. These
references are to the page number of the transcript itself not the ECF page number.
sjogrens syndrome, fibromyalgia, scoliosis, neuropathy, depression/anxiety, asthma, migraine

headaches, and dysphagia or schatzki’s ring recurrent complications. (Tr. 255). Plaintiff alleged

an onset date of November 1, 2010. (Tr. 12). This application was denied initially and again upon

reconsideration. (Tr. 116-146).

       After Plaintiff’s application was denied, Plaintiff requested an administrative hearing on

this application, and this hearing request was granted. (Tr. 71-96, 147-154). On May 8, 2018,

the SSA held an administrative hearing in Hot Springs, Arkansas. (Tr. 71-96). At this hearing,

Plaintiff was present and was represented by Hans Pullen. Id. Plaintiff and Vocational Expert

(“VE”) William Elmore testified at this hearing. Id. During this hearing, Plaintiff testified she

was fifty (50) years old, which is classified as a “person closely approaching advanced age” under

20 C.F.R. § 404.1563(d) (2008). (Tr. 74). Plaintiff also testified she had a bachelor’s degree in

teaching. (Tr. 75).

       On July 9, 2018, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s application. (Tr. 9-22). The ALJ determined Plaintiff last met the

insured status requirements of the Act on December 31, 2016. (Tr. 14, Finding 1). The ALJ found

Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) from her alleged onset date of

November 1, 2010 through her date last insured of December 31, 2016. (Tr. 14, Finding 2). The

ALJ determined that, through her date last insured, Plaintiff had the following severe impairments:

diffuse disease of the connective tissue, migraine headaches, and a mood disorder with anxiety.

(Tr. 14-15, Finding 3). Despite being severe, the ALJ also determined Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 15-16, Finding 4).
       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 16-20, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that, through
       the date last insured, the claimant had the residual functional capacity to perform
       light work as defined in 20 CFR 404.1567(b). The claimant can lift/carry no more
       than 20 pounds at a time with frequent lifting/carrying of up to 10 pounds. The
       claimant can perform activities that require a good deal of walking or standing, six
       hours in an eight-hour workday. The claimant can perform complex, detailed or
       skills tasks, involving multiple variables. She is able to exercise considerable
       independent judgment and requires little to no supervision.

Id.

       The ALJ evaluated her Past Relevant Work (“PRW”). (Tr. 20-22, Finding 6). The VE

testified at the administrative hearing regarding this issue. Id. Based upon that testimony, the ALJ

determined Plaintiff retained the capacity to perform the following PRW: (1) teacher’s aide (semi-

skilled, light); (2) teacher of preschool (skilled, light); (3) teacher of elementary school (skilled,

light); and (4) secretary (skilled, sedentary). (Tr. 20-22, Finding 6).

       In addition to this PRW, the ALJ also determined whether Plaintiff retained the capacity to

perform other work existing in significant numbers in the national economy. (Tr. 21-22). The VE

also testified at the administrative hearing regarding this issue. Id. Based upon that testimony, the

ALJ determined Plaintiff retained the capacity to perform the following occupations: (1) cashier

II (unskilled) with 1.7 million jobs nationally and (2) sales attendant (unskilled) with 350,000 jobs

nationally. Id. Because the ALJ found Plaintiff retained the capacity to perform her PRW and this

other work, the ALJ determined Plaintiff had not been under a disability (as defined by the Act) at

any time from November 1, 2010 (alleged onset date) through December 31, 2016 (date last

insured). (Tr. 22, Finding 7).
       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. On October 24, 2018, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-6). On November 26, 2018, Plaintiff filed the present appeal. ECF No. 1.

The Parties consented to the jurisdiction of this Court on December 26, 2018. ECF No. 8. This

case is now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The
Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In her appeal brief, Plaintiff raises one argument for reversal: the ALJ erred by failing to

consider the evidence relevant to her subjective complaints. ECF No. 12 at 1-19. As an initial

matter, the Court notes that in assessing the credibility of a claimant, the ALJ is required to

examine and to apply the five factors from Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or
from 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929. 2 See Shultz v. Astrue, 479 F.3d 979, 983

(2007). The factors to consider are as follows: (1) the claimant’s daily activities; (2) the duration,

frequency, and intensity of the pain; (3) the precipitating and aggravating factors; (4) the dosage,

effectiveness, and side effects of medication; and (5) the functional restrictions. See Polaski, 739

at 1322.

        The factors must be analyzed and considered in light of the claimant’s subjective

complaints of pain. See id. The ALJ is not required to methodically discuss each factor as long

as the ALJ acknowledges and examines these factors prior to discounting the claimant’s subjective

complaints. See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly

applies these five factors and gives several valid reasons for finding that the Plaintiff’s subjective

complaints are not entirely credible, the ALJ’s credibility determination is entitled to deference.

See id.; Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount

Plaintiff’s subjective complaints “solely because the objective medical evidence does not fully

support them [the subjective complaints].” Polaski, 739 F.2d at 1322.

        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any

inconsistencies, and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th

Cir. 1998). The inability to work without some pain or discomfort is not a sufficient reason to find



2
 Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 require the analysis of two
additional factors: (1) “treatment, other than medication, you receive or have received for relief of your
pain or other symptoms” and (2) “any measures you use or have used to relieve your pain or symptoms
(e.g., lying flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board, etc.).”
However, under Polaski and its progeny, the Eighth Circuit has not yet required the analysis of these
additional factors. See Shultz v. Astrue, 479 F.3d 979, 983 (2007). Thus, this Court will not require the
analysis of these additional factors in this case.
a Plaintiff disabled within the strict definition of the Act. The issue is not the existence of pain, but

whether the pain a Plaintiff experiences precludes the performance of substantial gainful activity.

See Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).

        In the present action, the Court finds the ALJ did not provide sufficient reasons for

discounting Plaintiff’s subject complaints. In his opinion, the ALJ merely provided the following

routine statement regarding those allegations:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
        cause the alleged symptoms; however, the claimant’s statements concerning the
        intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision.

(Tr. 20). Indeed, although the ALJ references “other evidence,” the ALJ does not explain what

“other evidence” supports this credibility determination. (Tr. 16-20).

        Upon review, in his opinion, the ALJ based his credibility determination upon the fact

Plaintiff’s medical records did not support those allegations. For example, the ALJ stated Plaintiff

“does not display any objective signs of anxiety or depression during medical evaluations.” (Tr.

19) (emphasis added). The ALJ also stated, “[t]he claimant experiences some depression with

anxiety, but she has no actual psychiatric treatment or inpatient admissions due to these

symptoms.” (Tr. 20) (emphasis added).

        The Court finds this determination was in error. See Polaski, 739 F.2d at 1322 (recognizing

“[t]he ALJ, however, cannot discount Plaintiff’s subjective complaints ‘solely because the

objective medical evidence does not fully support them [the subjective complaints]’”). Thus, this

case must be remanded for further consideration of this issue.
4.     Conclusion:

       Based on the foregoing, the undersigned finds the ALJ’s RFC determination and credibility

analysis are not supported by substantial evidence in the record. As such, this case is reversed and

remanded for further findings consistent with this opinion. A judgment incorporating these

findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 28th day of October 2019.

                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE
